Citation Nr: 0626259	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  05-40 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dysentery.  

2.  Entitlement to service connection for the residuals of 
injuries due to exposure to cold weather, to include 
arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The appellant had active military service from November 1950 
to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

The issue of entitlement to service connection for the 
residuals of injuries due to exposure to cold weather, to 
include arthritis, will be discussed in the remand portion of 
this decision; the issue is remanded to the RO via the 
Appeals Management Center in Washington D.C. 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

In the appellant's substantive appeal, received by the RO in 
December 2005, the appellant raised the issues of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a kidney disorder, 
and whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of dysentery.  


CONCLUSION OF LAW

Dysentery was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in July 2004, prior to the initial rating 
decision with regard to the issue on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
The Board further notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The appellant 
has also been notified of the applicable laws and regulations 
pertinent to his service connection claim.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Id.  Thus, 
VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, the appellant's service medical 
records are sparse and only consist of sick reports from the 
142nd MP Escort Guard Company in Korea, dated in December 
1951 and January 1952, and the appellant's separation 
examination report, dated in November 1952.  According to the 
National Personnel Records Center (NPRC), no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the appellant has not been 
provided a VA examination in order to determine whether he 
has dysentery.  Nevertheless, none was required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).  In this case, there is no medical evidence of 
record showing a diagnosis of dysentery.  It is only by way 
of unsupported allegation that the appellant contends that he 
has dysentery.  The Board further observes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the appellant.  The RO has obtained all relevant VA 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

As noted above, the appellant's service medical records are 
sparse and only consist of sick reports from the 142nd MP 
Escort Guard Company in Korea, dated in December 1951 and 
January 1952, and the appellant's separation examination 
report, dated in November 1952.  According to the NPRC, no 
other service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In this case, the appellant maintains that during service, he 
was stationed in Korea where he developed dysentery and 
received treatment in a hospital.  The appellant contends, in 
essence, that after his discharge, he continued to experience 
dysentery and currently has dysentery.  

The appellant's DD Form 214, Report of Separation From The 
Armed Forces of the United States, shows that he served in 
the United States Army from November 1950 to November 1952, 
and that he had one year, two months, and 13 days of foreign 
service.  The appellant's Related Civilian Occupation was as 
an auto mechanic, and he received the Korean Service Medal, 
the UN Service Medal, and the Meritorious Unit Commendation.  
While the appellant was stationed in Korea, he was assigned 
to the 142nd MP Escort Guard Company.  The appellant's parent 
unit was the 95th MP Battalion, APO 301.  

The daily sick reports from the 142nd MP Escort Guard Company 
show that the appellant took ill on December 14, 20, and 22, 
1951, and on January 9 and 14, 1952, but the reason or nature 
of the illness was not indicated.  It was noted that it was 
in the line of duty.  The appellant's November 1952 
separation examination report is negative for any complaints 
or findings of dysentery.  According to the separation 
examination report, the appellant's abdomen and viscera, and 
anus and rectum, were all clinically evaluated as "normal."  

In the instant case, there is no competent medical evidence 
of record showing a current diagnosis of dysentery, or 
residuals thereof.  The evidence of record includes VA 
Medical Center (VAMC) outpatient treatment records, from 
February to April 2004.  The records are negative for any 
complaints or findings of dysentery, or residuals thereof.  

The appellant contends that he currently has dysentery which 
is related to his period of active military service.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Regardless of whether or not the appellant was treated for 
dysentery while he was in the military, the fact remains that 
there is no competent medical evidence of record showing that 
the appellant currently has dysentery, or residuals thereof.  
Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for dysentery.  Accordingly, service connection 
for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dysentery is denied.  


REMAND

In the instant case, the appellant maintains that he was 
exposed to cold weather conditions while serving in Korea 
during the war.  Specifically, he contends that while he was 
stationed in Korea, he had to transport POW's from the front 
lines to trains for further transport south, and was exposed 
to cold weather during that time.  He also maintains that he 
repaired trucks in the cold weather.  According to the 
appellant, as a result of his in-service cold weather 
exposure, he developed arthritis.  In this regard, the 
appellant's DD 214 clearly shows that he was awarded the 
Korean Service Medal.  In addition, VAMC outpatient treatment 
records, from February to April 2004, show that in February 
2004, in regard to the appellant's past medical history, it 
was noted that the appellant had arthritis, particularly in 
the hip.    

As stated above, the appellant has reported cold exposure 
during service in Korea.  He is competent to report such 
exposure.  See 38 U.S.C.A. § 1154.  The provisions of the 
Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 11.20, provide competent evidence of a possible 
link between arthritis and such cold exposure.  The Board has 
reviewed the claims file and finds that no VA medical 
examination has been provided the appellant to determine 
whether he has a current disability(ies), to include 
arthritis, that is related to cold exposure in service.  
Therefore, to assure full compliance with VA's duty to 
assist, the case should be remanded so that he may be 
scheduled for such an examination.  

Accordingly, this case is remanded to the RO for the 
following actions.  

1.  The RO must provide notice as required 
by Dingess/Hartman, 19 Vet. App. at 473.  
In addition, the appellant must be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio, 16 Vet. 
App. at 183.  In this regard, the RO must 
request that he furnish any evidence, lay, 
medical, or otherwise, in support of his 
claim that he has injuries due to in-
service exposure to cold weather, to 
include arthritis.  Examples of such 
evidence include "buddy" statements, 
statements from service medical personnel, 
letters written during service, and 
medical opinions.  In addition, the RO 
must specifically request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him for any residuals due to 
in-service exposure to cold weather, to 
include arthritis, at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
must attempt to obtain copies of pertinent 
treatment records identified by the 
appellant in response to this request, 
which have not been previously secured.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant and his representative must then 
be given an opportunity to respond.  

2.  Thereafter, the RO must develop the 
appellant's claim according to cold injury 
protocol, including scheduling a VA 
medical examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests must be performed, to 
include x-rays if necessary.  The examiner 
must determine whether any current 
disorders found are residuals of his 
reported exposure to cold weather while 
serving in Korea from approximately 1951 
to 1952.  The examiner must specifically 
determine whether the appellant has 
arthritis and, if so, the examiner must 
provide an opinion as to whether the 
arthritis is related to cold exposure 
during service in Korea in the 1950s.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The report 
prepared must be typed.       

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


